DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 35-54 in the reply filed on 11/30/2021 is acknowledged.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support portion of at least one of the at least one elongate support comprising a first conductor, a second conductor, and an insulating material disposed between the first and second conductors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-40, 44, 45, and 48-54 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Podirsky (U.S. 7,748,191).
In re Claim 35, 36, 39, 44, 45, 48, 49, 53, and 54, Podirsky teaches  a tile system comprising: at least two plastic tiles (10,40) with body portions(11,44), each tile included in the at least two tiles being generally rectangular in shape and having a first edge and a second edge, the second edge being generally opposite the first edge; and at least one elongate support (15,20,42,43,70), each elongate support included in the at least one elongate support having an attachment portion (a horizontal upper portion) and a support portion (a horizontal lower portion); wherein proximate the first edge of each tile included in the at least two tiles is provided with a groove(formed by elements 14,16,17).  In this way, the groove on each tile is formed across substantially the entire first edge; or wherein the groove on each tile is formed by one or more discrete features that are spaced apart across the first edge.   The groove is configured to receive the support portion of one of the elongate supports included in the at least one elongate support and a portion (21) of an adjacent tile included in the at least two tiles proximate 
In re Claims 37, 50, and 51, Podirsky teaches that each tile (11) comprises a generally planar body portion and wherein the groove of each tile is formed from at least one protrusion having a first portion (16,50) which extends generally away from a surface of the generally planar portion and a second portion(17,51) which extends generally parallel to the planar portion towards the first edge of the tile; and wherein each tile is provided with one or more engagement features(53,54,55) on at least one of the groove and the portion of the tile proximate its second edge, said engagement features being arranged to limit relative transverse movement of two adjacent tiles when the support portion of one of the elongate supports and a portion of a second one of the two adjacent tiles proximate its second edge are received within the groove of a first one of the two adjacent tiles.  These engagement features interlock and the frictional connection of the abutting surface areas limits transverse movement to some degree.  (Figures 1-15)
re Claims 38 and 52, Podirsky teaches  each tile has a third edge(56) and a fourth edge (56), the fourth edge being generally opposite the third edge, and wherein the third and fourth edges are provided with complementary shapes such that two adjacent tiles can cooperate so as to partially overlap; and wherein a body portion of each tile is provided adjacent to the third edge of the respective tile with a first recessed portion(57) on a first surface of the body portion and the body portion of each tile is 
In re Claims 40 and 45, Podirsky teaches that the support portion (a horizontal lower portion) and the attachment portion (a horizontal upper portion); of each elongate support (15,20,42,43,70) are generally parallel, spaced-apart by a recess (64 )and connected via a connecting vertical portion that defines a wall of the recess.  (Figures 1-15)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podirsky (U.S. 7,748,191) in view of Waddington (U.S. 4,958,471)
In re Claims 42, Podirsky has been previously discussed but does not specifically teach using a sheet material to form the elongate support.  
Waddington teaches a batten (11) for a tile roof made of a sheet of galvanized steel.  (Column 3, Lines 5-6)
It would have been obvious to one of ordinary skill in the art at the time of filing to use a sheet metal batten/elongate support as in disclosed by Waddington   Sheet materials like metal or plastics can be manipulated easily into the proper shape and are also water resistant.
Claims 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podirsky (U.S. 7,748,191), in view of Williams et al. (U.S. 9,097,021).
In re Claim 41, Podirsky has been previously discussed but does not teach a first support for supporting a first row of tiles; wherein the first support comprises a drip edge; and wherein the first support comprises one or more apertures along its length.
Williams discloses the general teaching of a first support (14) for supporting a first row of tiles; wherein the first support comprises a drip edge (28); and wherein the first support comprises one or more apertures along its length that accommodate fasteners (36).
It would be obvious to one of ordinary skill in the arts at time of filing to incorporate first support with a drip edge for use at the edge of a roof.  The support provides additional protective cover at the edge of a roof eave while providing a drip edge to direct water away from the eave.
Podirsky but does not specifically teach using a sheet material to form the elongate support.  However, the use of such material would be obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Sheet .
Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podirsky (U.S. 7,748,191), in view of Williams et al. (U.S. 9,097,021), and in further view of Williams et al. (U.S. 9,097,021)..
In re Claim 46, Podirsky teaches that the support portion (a horizontal lower portion) and the attachment portion (a horizontal upper portion); of each elongate support (15,20,42,43,70), are generally parallel, spaced-apart by a recess (64 )and connected via a connecting vertical portion that defines a wall of the recess.  (Figures 1-15)
Podirsky does not teach a first support for supporting a first row of tiles; wherein the first support comprises a drip edge; and wherein the first support comprises one or more apertures along its length.
Williams discloses the general teaching of a first support (14) for supporting a first row of tiles; wherein the first support comprises a drip edge (28); and wherein the first support comprises one or more apertures along its length that accommodate fasteners (36).
It would be obvious to one of ordinary skill in the arts at time of filing to incorporate first support with a drip edge for use at the edge of a roof.  The support provides additional protective cover at the edge of a roof eave while providing a drip edge to direct water away from the eave.
Podirsky but does not specifically teach using a sheet material to form the elongate support.  
Waddington teaches a batten (11) for a tile roof made of a sheet of galvanized steel.  (Column 3, Lines 5-6)
It would have been obvious to one of ordinary skill in the art at the time of filing to use a sheet metal batten/elongate support as in disclosed by Waddington   Sheet materials like metal or plastics can be manipulated easily into the proper shape and are also water resistant.
Allowable Subject Matter
Claims 43 and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633